Exhibit 10.3

 

INDEMNIFICATION AGREEMENT



 

This Indemnification Agreement (the “Agreement”), dated as of _____________,
between Nikola Corporation, a Delaware corporation (the “Company”), and
__________ (“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is either a member of the Board of Directors of the Company
(the “Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company;

 

WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers;

 

WHEREAS, the Board of Directors has concluded that, to retain and attract
talented and experienced individuals to serve or continue to serve as officers
or directors of the Company or as an Agent, and to encourage such individuals to
take the business risks necessary for the success of the Company, it is
necessary for the Company contractually to indemnify directors, officers and
Agents and to assume for itself to the fullest extent permitted by law expenses
and damages in connection with claims against such officers, directors and
Agents in connection with their service to the Company;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Company is organized, empowers the Company to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive;

 

WHEREAS, the Company desires and has requested Indemnitee to serve or continue
to serve as a director, officer or Agent of the Company free from undue concern
for claims for damages arising out of or related to such services to the
Company;

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided;

 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided herein; and

 

WHEREAS, certain defined terms are set forth in Section 17 below:

 



 

 

 

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving or continuing to serve the Company as an
Agent and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.            Services by Indemnitee. Indemnitee agrees to serve or continue to
serve (a) as a director or an officer of the Company, or both, so long as
Indemnitee is duly appointed or elected and qualified, and until such time as
Indemnitee resigns or fails to stand for election or is removed from
Indemnitee’s position in each case in accordance with the applicable provisions
of the Certificate of Incorporation and Bylaws of the Company, or (b) otherwise
as an Agent of the Company. Indemnitee may from time to time also perform other
services at the request or for the convenience of, or otherwise benefiting the
Company or any subsidiary of the Company. Indemnitee may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.

 

2.            Indemnification of Indemnitee. Subject to the limitations set
forth herein and particularly in Section 6 hereof, the Company hereby agrees to
indemnify Indemnitee as follows:

 

(a)            The Company shall, with respect to any Proceeding (as hereinafter
defined), indemnify Indemnitee to the fullest extent permitted by applicable law
or as such law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than the law permitted the Company to provide
before such amendment). The right to indemnification conferred herein shall be
presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Company as an Agent and shall be enforceable as a contract right.
Without in any way diminishing the scope of the indemnification provided by this
Section 2(a), the rights of indemnification of Indemnitee shall include but
shall not be limited to those rights hereinafter set forth.

 

(b)          The Company shall indemnify Indemnitee if Indemnitee is or was a
party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company) by reason of the fact that Indemnitee
is or was an Agent of the Company, or any subsidiary of the Company, or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as an Agent of another corporation, partnership, joint venture, trust or
other enterprise, against Expenses (as hereinafter defined) or Liabilities (as
hereinafter defined), actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(c)          The Company shall indemnify Indemnitee if Indemnitee was or is a
party or is threatened to be made a party to any Proceeding by or in the right
of the Company or any subsidiary of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was an Agent of the Company,
or any subsidiary of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company as an Agent of another corporation,
partnership, joint venture, trust or other enterprise, against (i) Expenses and
(ii) to the fullest extent permitted by law, Liabilities if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except with respect to both
clauses (i) and (ii) hereof, no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which the Court of Chancery
of the State of Delaware or such other court shall deem proper.

 

2

 

 



3.            Advancement of Expenses. All reasonable Expenses incurred by or on
behalf of Indemnitee (including costs of enforcement of this Agreement) shall be
advanced from time to time by the Company to Indemnitee within thirty (30) days
after the receipt by the Company of a written request for an advance of
Expenses, whether prior to or after final disposition of a Proceeding (except to
the extent that there has been a Final Adverse Determination (as hereinafter
defined) that Indemnitee is not entitled to be indemnified for such Expenses),
including without limitation any Proceeding brought by or in the right of the
Company. The written request for an advancement of any and all Expenses under
this paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee. In the event that such written request shall be accompanied by an
affidavit of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel’s view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary. By execution of this Agreement, Indemnitee shall be
deemed to have made whatever undertaking as may be required by law at the time
of any advancement of Expenses with respect to repayment to the Company of such
Expenses. In the event that the Company shall breach its obligation to advance
Expenses under this Section 3, the parties hereto agree that Indemnitee’s
remedies available at law would not be adequate and that Indemnitee would be
entitled to specific performance.

 

4.            Presumptions and Effect of Certain Proceedings. Upon making a
request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proof to overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption regarding any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within the period provided for in Section 5 hereof, a
determination that Indemnitee is entitled to indemnification shall be deemed to
have been made.

 

5.            Procedure for Determination of Entitlement to Indemnification.

 

(a)          Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification to the Company. Any request for indemnification
shall include sufficient documentation or information reasonably available to
Indemnitee for the determination of entitlement to indemnification. In any
event, Indemnitee shall submit Indemnitee’s claim for indemnification within a
reasonable time, not to exceed five (5) years after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or final determination, whichever is the
later date for which Indemnitee requests indemnification. The Secretary or other
appropriate officer shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise the Board of Directors in writing that Indemnitee has
made such request. Determination of Indemnitee’s entitlement to indemnification
shall be made not later than sixty (60) days after the Company’s receipt of
Indemnitee’s written request for such indemnification. If it is so determined
that Indemnitee is entitled to indemnification, and Indemnitee has already paid
the Liabilities, reimbursement to Indemnitee shall be made within ten (10) days
after such determination; otherwise, the Company shall pay the Liabilities on
behalf of Indemnitee if and when Indemnitee becomes legally obligated to make
payment.

 



3

 

 

(b)          The Company shall be entitled to select the forum in which
Indemnitee’s entitlement to indemnification will be heard; provided, however,
that if there is a Change in Control of the Company, Independent Legal Counsel
(as hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification. The forum shall be any one of the following:

 

(i)            a majority vote of Disinterested Directors (as hereinafter
defined), even though less than a quorum; or

 

(ii)           if there are no Disinterested Directors, or if the Disinterested
Directors so direct, by Independent Legal Counsel, whose determination shall be
made in a written opinion.

 

6.            Specific Limitations on Indemnification. Notwithstanding anything
in this Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding (and
Indemnitee hereby waives and relinquishes any right under this Agreement, the
Certificate of Incorporation, the Bylaws or otherwise to be indemnified and held
harmless or to receive any advancement of Expenses):

 

(a)          To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Company or an affiliate
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Company
pursuant to this Agreement by assigning to the Company any claims under such
insurance to the extent Indemnitee is paid by the Company;

 

(b)          Provided there has been no Change in Control, for Liabilities in
connection with Proceedings settled without the Company’s consent, which
consent, however, shall not be unreasonably withheld;

 

(c)           For an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of section 16(b) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any state statutory or common law;

 



4

 

 

(d)          To the extent it would be otherwise prohibited by law; or

 

 

(e)          In connection with a Proceeding commenced by Indemnitee (other than
a Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement) unless the commencement of such Proceeding was authorized by the
Board of Directors.

 

7.            Fees and Expenses of Independent Legal Counsel. The Company agrees
to pay the reasonable fees and expenses of Independent Legal Counsel should such
Independent Legal Counsel be retained to make a determination of Indemnitee’s
entitlement to indemnification pursuant to Section 5(b) of this Agreement, and
to fully indemnify such Independent Legal Counsel against any and all expenses
and losses incurred by any of them arising out of or relating to this Agreement
or their engagement pursuant hereto.

 

8.            Remedies of Indemnitee.

 

(a)           In the event that (i) a determination pursuant to Section 5 hereof
is made that Indemnitee is not entitled to indemnification, (ii) advances of
Expenses are not made pursuant to this Agreement, (iii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iv) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in the Court of
Chancery of the State of Delaware of the remedy sought. Alternatively, unless
court approval is required by law for the indemnification sought by
Indemnitee, Indemnitee at Indemnitee’s option may seek an award in arbitration
to be conducted by a single arbitrator in accordance with JAMS’ Comprehensive
Arbitration Rules and Procedures then in effect, which award is to be made
within ninety (90) days following the filing of the demand for arbitration. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
arbitration award. In any such proceeding or arbitration Indemnitee shall be
presumed to be entitled to indemnification and advancement of Expenses under
this Agreement and the Company shall have the burden of proof to overcome that
presumption.

 

(b)          In the event that a determination that Indemnitee is not entitled
to indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

 

(c)           If a determination that Indemnitee is entitled to indemnification
has been made pursuant to Section 5 hereof, or is deemed to have been made
pursuant to Section 4 hereof or otherwise pursuant to the terms of this
Agreement, the Company shall be bound by such determination.

 

(d)          The Company shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.

 

(e)           Expenses reasonably incurred by Indemnitee in connection with
Indemnitee’s request for indemnification under, seeking enforcement of or to
recover damages for breach of this Agreement shall be advanced by the Company
when and as incurred by Indemnitee irrespective of any Final Adverse
Determination that Indemnitee is not entitled to indemnification.

 

5

 



 

9.            Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

10.          Maintenance of Insurance. The Company represents that it presently
has in place certain directors’ and officers’ liability insurance policies
covering its directors and officers. Subject only to the provisions within this
Section 10, the Company agrees that so long as Indemnitee shall have consented
to serve or shall continue to serve as a director or officer of the Company, or
both, or as an Agent of the Company, and thereafter so long as Indemnitee shall
be subject to any possible Proceeding (such periods being hereinafter sometimes
referred to as the “Indemnification Period”), the Company will use all
reasonable efforts to maintain in effect for the benefit of Indemnitee one or
more valid, binding and enforceable policies of directors’ and officers’
liability insurance from established and reputable insurers, providing, in all
material respects, coverage both in scope and amount which are substantially
similar to that presently provided or, following the Company’s initial public
offering, than that provided as of the time of such initial public offering to
the extent such insurance coverage is reasonably available in the commercial
market for directors’ and officers’ liability insurance.

 

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors’ and officers’ liability insurance during the Indemnification
Period, the Company shall maintain similar and equivalent insurance for the
benefit of Indemnitee during the Indemnification Period (unless such insurance
shall be less favorable to Indemnitee than the Company’s existing policies) to
the extent such insurance coverage is reasonably available in the commercial
market for directors’ and officers’ liability insurance.

 

11.           Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

 

12.          Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 



6

 



 

13.          Notice by Indemnitee and Defense of Claim. Indemnitee shall
promptly notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter, whether civil, criminal, administrative or investigative
that may result in the right to indemnification or the advancement of Expenses,
but the omission so to notify the Company will not relieve it from any liability
that it may have to Indemnitee if such omission does not prejudice the Company’s
rights. If such omission does prejudice the Company’s rights, the Company will
be relieved from liability only to the extent of such prejudice. Notwithstanding
the foregoing, such omission will not relieve the Company from any liability
that it may have to Indemnitee other than under this Agreement. With respect to
any Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

 

(a)          The Company will be entitled to participate therein at its own
expense; and

 

(b)          The Company jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee with respect to such
Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

 

(i)            the employment of counsel by Indemnitee has been authorized by
the Company;

 

(ii)           Indemnitee shall have reasonably concluded that counsel engaged
by the Company may not adequately represent Indemnitee due to, among other
things, actual or potential differing interests; or

 

(iii)          the Company shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and
been acting in connection therewith with reasonable diligence; in each of which
cases the fees and expenses of such counsel shall be at the expense of the
Company.

 

(c)          The Company shall not settle any Proceeding in which Indemnitee is
or could have been a party without Indemnitee’s written consent unless such
settlement solely involves the payment of money and includes a complete and
unconditional release of the Indemnitee from all liability on any claims that
are the subject matter of such Proceeding; provided, however, that Indemnitee
will not unreasonably withhold his or her consent to any proposed settlement.

 



7

 

 

14.          Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 



(a)           If to Indemnitee, to the address set forth below Indemnitee’s
signature on the signature page hereof.

 

(b)          If to the Company, to:

 

Nikola Corporation

4141 E Broadway Road



Phoenix, AZ 85040



Attention: Chief Legal Officer

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

15.          Nonexclusivity. The rights of Indemnitee hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Company’s Certificate of Incorporation or Bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

 

16.          Indemnification and Advancement Rights Primary. The Company hereby
acknowledges that Indemnitee has or may have certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more parties other
than the Company or an affiliate of the Company (collectively, the “Secondary
Indemnitors”). The Company hereby acknowledges and the Company and Indemnitee
hereby agree that: (i) the Company is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Secondary
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by Indemnitee are secondary); (ii) the Company
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Certificate of Incorporation
and/or Bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the
Secondary Indemnitors; and (iii) the Company irrevocably waives, relinquishes
and releases the Secondary Indemnitors from any and all claims against the
Secondary Indemnitors that the Company may have for contribution, subrogation or
any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by the Secondary Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Secondary
Indemnitors shall have a right of contribution and/or subrogation to the extent
of such advancement or payment to all of the rights of recovery of Indemnitee
against the Company. The Company and Indemnitee agree that the Secondary
Indemnitors are express third party beneficiaries of the terms of this
provision.

 



8

 



 

17.          Certain Definitions.

 

(a)          “Agent” shall mean any person who is or was, or who has consented
to serve as, a director, officer, employee, agent, fiduciary, joint venturer,
partner, manager or other official of the Company or a subsidiary or an
affiliate of the Company, or any other entity (including without limitation, an
employee benefit plan), in each case either at the request of, for the
convenience of, or otherwise to benefit the Company or a subsidiary of the
Company. Any person who is or was serving as a director, officer, employee or
agent of the Company or a subsidiary of the Company shall be deemed to be
serving, or have served, at the request of the Company.

 

(b)          “Change in Control” shall mean the occurrence, after the Company’s
initial public offering, of any of the following:

 

(i)            Both (A) any “person” (as defined below) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least twenty percent
(20%) of the total voting power represented by the Company’s then outstanding
voting securities and (B) the beneficial ownership by such person of securities
representing such percentage is not approved by a majority of the “Continuing
Directors” (as defined below);

 

(ii)           Any “person” is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing at least fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities;

 

(iii)          A change in the composition of the Board of Directors occurs, as
a result of which fewer than two-thirds of the incumbent directors are directors
(the “Continuing Directors”) who either (A) had been directors of the Company on
the “look-back date” (as defined below) (the “Original Directors”) or (B) were
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority in the aggregate of the Original
Directors who were still in office at the time of the election or nomination and
directors whose election or nomination was previously so approved;

 

(iv)          The stockholders of the Company approve a merger or consolidation
of the Company with any other Company, if such merger or consolidation would
result in the voting securities of the Company outstanding immediately prior
thereto representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity) 50% or less of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(v)           The stockholders of the Company approve (A) a plan of complete
liquidation of the Company or (B) an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets.

 



9

 

 

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a parent or subsidiary of the Company
or (y) a Company owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company.

 

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the date first written above in the preamble to this Agreement or
(y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”

 

Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “Surviving Company”); provided that
the Surviving Company is owned directly or indirectly by the stockholders of the
Company immediately following such transaction in substantially the same
proportions as their ownership of the Company’s common stock immediately
preceding such transaction; and provided, further, that the Surviving Company
expressly assumes this Agreement.

 

(c)          “Disinterested Director” shall mean a director of the Company who
is not or was not a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.

 

(d)          “Expenses” shall include all direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Company or any third party) actually and reasonably incurred in connection with
either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise.

 

(e)          “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (1) a final adjudication in the courts of the State
of Delaware from which there is no further right of appeal or decision of an
arbitrator pursuant to Section 8(a) hereof shall have denied Indemnitee’s right
to indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court or seek an arbitrator’s award pursuant to
Section 8(a) for a period of one hundred twenty (120) days after the
determination made pursuant to Section 5 hereof.

 

(f)           “Independent Legal Counsel” shall mean a law firm or a member of a
firm selected by the Company and approved by Indemnitee (which approval shall
not be unreasonably withheld) or, if there has been a Change in Control,
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent: (i) the Company or any of its subsidiaries or
affiliates, or Indemnitee or any company of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

 



10

 



 

(g)          “Liabilities” shall mean liabilities of any type whatsoever
including, but not limited to, any judgments, fines, Employee Retirement Income
Security Act excise taxes and penalties, penalties and amounts paid in
settlement (including all interest assessments and other charges paid or payable
in connection with or in respect of such judgments, fines, penalties or amounts
paid in settlement) of any Proceeding.

 

(h)          “Proceeding” shall mean any threatened, pending or completed
action, claim, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding whether civil,
criminal, administrative or investigative, in which Indemnitee was, is or will
be involved as a party, as a witness or otherwise, that is associated with
Indemnitee’s being an Agent of the Company.

 

18.          Binding Effect; Duration and Scope of Agreement. This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), spouses, heirs and personal and legal representatives. This
Agreement shall be deemed to be effective as of the commencement date of
Indemnitee’s service as an officer or director of the Company and shall continue
in effect during the Indemnification Period, regardless of whether Indemnitee
continues to serve as an Agent.

 

19.          Severability. If any provision or provisions of this Agreement (or
any portion thereof) shall be held to be invalid, illegal or unenforceable for
any reason whatsoever:

 

(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and

 

(b)          to the fullest extent legally possible, the provisions of this
Agreement shall be construed so as to give effect to the intent of any provision
held invalid, illegal or unenforceable.

 

20.          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

 

21.          Consent to Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 8 of this Agreement, the Company and
Indemnitee each irrevocably consent to the jurisdiction of the courts of the
State of Delaware for all purposes in connection with any action or proceeding
that arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the state courts of the
State of Delaware.

 



11

 

 

22.          Entire Agreement. This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section 15 hereof.

 

23.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

[Signature Page Follows]

 



12

 

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 



  NIKOLA CORPORATION,   a Delaware corporation      
By:                                                                                                                                 
 
Name:                                                                                                                               
 
Title:                                                                                                                                    
      INDEMNITEE      
By:                                                                                                                                   
  Printed
name:                                                                                                                 
     
Address:                                                                                                                        
 
                                                                                                                                          

 

13



 